DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the instant claim recites, in part: analyzing a type of the interaction in response to a collision flag until a collision cancellation flag occurs; and 
in response to completion of the interaction, storing data related to the interaction accuracy that is calculated based on analysis of the type of interaction, these claim features are unclear as written. That is, it is unclear what “collision flag” and “collision cancellation flag” refer to in this claim.  For the recitation “in response to completion of the interaction..” is this in response when a collision cancellation flag occurs?  What would trigger a collision cancellation flag?  Applicant’s specification seems to describe “collision flag” as a collision event (para. 54) – so is could “collision flag” be replaced by collision in claim 11? And therefore “collision cancellation flag” simply means when a collision stops?  
	Without reading in material from the speciation and amending or re-writing claim 11, it is unclear what these features mean.  The remaining claims inherit the indefiniteness of claim 11 based on their dependencies. 
	For examination purposes, the above portion of claim 11 (and related recitations in claim 14) will be interpreted as analyzing a type of interaction in response to a collision, until the collision ends, and storing data related to the interaction accuracy as claimed.  Clarification and correction are respectfully required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly (U.S. Patent Application Publication No. 2017/0337742 A1) in view of Poulos (U.S. Patent Application Publication No. 2018/0315250 A1). 

	Regarding claim 1: 
	Powderly teaches: a method for adaptation of an interface for extended reality by a computing device (e.g. claim 13 in combination with paras. 2 and 4 (extended reality), and Fig. 2: 2000, computing device), the method comprising:
	collecting first user information and first external environment information in response to a user loading a virtual interface to experience extended reality content (see e.g. paras. 25-27, which teaches obtaining contextual information, such as by analyzing a user’s environment, usage patterns, relationships between objects and the environment, and user physiological information for users that load a AR/VR/MR interface. See also Figs. 16-17 and paras. 108-53). 
	Re: the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	selecting a highest interaction accuracy from among one or more interaction accuracies mapped to the first user information and the first external environment information; 
	determining first content information mapped to the highest interaction accuracy, and reloading the virtual interface based on a state of the virtual interface that is determined based on the first content information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: selecting step, Powderly teaches that it is known to have user profile information and previous usage patterns for a user stored in its system (e.g. para. 125-129 and Figs. 16-17); and/or stored models (para. 80).  Likewise, in analogous art and in the interest of compact prosecution, the reference of Poulos also teaches storing interaction profile information for users, whereby the interaction profile defines a range of motion of an input mechanism for a user associated with a current location of a user (see e.g. claim 10 and Fig. 7).  Stored profiles can also include information created for multiple users, and system0level profile information (e.g. Poulos, para. 91). 
	Accordingly, analyzing a user’s profile information, including previous usage patterns, as well as the first external environment information per Powderly (see above mapping and/or paras. 26, 83 (i.e. environment info as orientation and positions of surrounding objects), 108-116, 127) to select a highest interaction accuracy, from, for example, ones previously mapped (i.e. per Powderly, previous interactions, usage patterns, profile information, and/or Poulos, previous information stored in profiles), is taught/suggested by Powderly and Poulos, and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: determining step, this is also taught by Powderly, whereby the determined content information corresponds to virtual content that can be presented based on the results of the selecting step, and the virtual interface is reloaded accordingly (see e.g. para. 60, 125-53 and Figs. 16-17).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the selecting the highest interaction accuracy comprises: retrieving the one or more interaction accuracies mapped to the first user information and the first external environment information from a database in which a plurality of interaction accuracies and a plurality of pieces of interaction information are respectively mapped; and 
	selecting the highest interaction accuracy from among the one or more interaction accuracies, 
	wherein in the plurality of pieces of interaction information, each interaction information includes second user information, second external environment information, and second content information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above mapping to claim 1 applies here.  
	The retrieving step is taught by either Powderly (i.e. retrieving stored user profile and/or previous historical usage information, from a database, para. 100, 211, storing contextual information); or Poulos (i.e. retrieving stored profile information per the mapping to claim 1 above, store din a database, para. 109).  In Poulos, the interaction accuracies and interaction information that are mapped correspond to user’s range of motion with respect to an input device, specific to the current location (e.g. claims 1, 2, 9, 10 and Figs. 5-7). 
	The selecting step corresponds to the selecting step and mapping in claim 1, in this instance selected with the step of retrieving the above data from databases.  
	Re: the above wherein clause, see mapping to claim 1, whereby Poulos teaches that profile information can be stored/created/accessed for multiple users, such as a second user (see e.g. para. 91 and Fig. 7).  Alternatively, Powderly is not limited to a single user method and system (see e.g. Powderly, para. 135), and therefore this wherein clause is also taught by the system of Powderly having more than one user. Modifying the applied references, in view of same, to have included the above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the determining the first content information comprises selecting the second content information mapped to the highest interaction accuracy from the database and determining the second content information as the first content information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mappings to claims 1 and 2.  Applicant’s claim 3 corresponds to the system of Poulos determining that the user is a second user and therefore the first content information becomes second content information that is selected.  Alternatively, this can also be taught by Powderly, whereby a new user or a user different than a first user interacts with the system. Accordingly, claim 3 is taught/suggested by the prior art and would have been obvious and predictable to one of ordinary skill.	
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	Powderly further teaches: the method of claim 1, wherein the first content information comprises transformation information of the virtual interface, color information of the virtual interface, or texture information of the virtual interface (see above mapping to Powderly in claim 1, “transformation information” can be information that changes or transforms the AR/VR interface; also in terms of displaying/generating different virtual objects, this also includes color information (e.g. Powderly, para. 71)). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Powderly to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored for each use. 


	Regarding claim 5:
	Poulos further teaches: the method of claim 1, wherein the first user information comprises information related to movement of the user or information related to a gaze of the user (e.g. claim 1 and Figs. 4-7, user information is related to a user range of motion or gaze (para. 29)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Poulos to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored to individual users. 


	Regarding claim 6:
	Powderly and/or Poulos teach: the method of claim 1, wherein the first external environment information comprises information related to an external environment of the user (Powderly, para. 83, 110-116, 126, 143) (Poulos, Fig. 6).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored for each use case and/or setting. 


	Regarding claim 7:
	Powderly and/or Poulos further teach: the method of claim 1, wherein the one or more interaction accuracies comprise a previously-calculated interaction accuracy (see above mapping to claim 1.  This is taught by stored user profile information and/or previous usage patterns (Powderly); and/or previously stored user profile information (Poulos). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored for each use case and/or setting. 


	Regarding claim 18: please see also claim 1
	Powderly teaches: an interface adaptation apparatus (Fig. 2: 200 wearable system) comprising: a memory configured to store one or more instructions (e.g. para. 225, code stored on memory); and a processor (paras. 39-40) configured to, by executing the one or more instructions.
	The instructions of claim 18 correspond to the method of claim 1; thus, the same rationale for rejection applies. Modifying the applied references, such that the method of claim 1 is performed via an apparatus executing stored instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly in view of Poulos and further in view of Frank (U.S. Patent Application Publication No. 2019/0102706 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the one or more interaction accuracies comprise an interaction accuracy predicted through a machine learning model, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Powderly teaches that machine learning in the context of its teachings can be applied (e.g. paras. 79-80).  Re: predicting interaction accuracies through a machine learning model, the reference of Frank teaches that it is known to use machine learning models to predict outcomes, such as user response or state, or (e.g. paras. 14-16). Frank also provides general teachings of applying machine learning prediction algorithms to input instances (e.g. para. 76, 112-123, 141, 198-206, 247-51, 346-83, 410, and Figs. 13-19, 24, 25, 28, 30). 
	Modifying the applied references, in view of Powderly and Frank, to have included the above, such that the interaction accuracies (i.e. per either Powderly or Poulos can also correspond to prediction of user behavior with respect to a virtual interface) are predicted through machine learning models, per Frank and in part Powderly, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained : the method of claim 8, wherein the machine learning model is configured to be trained by using a previously-calculated interaction accuracy as a label, and user information, external environment information, and content information corresponding to the previously-calculated interaction data as training data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Frank teaches that training using previously obtained information as a labeled data (e.g. paras. 278-83) is known; and well as using other instance related data as training data (e.g. para. 249, 278 (training data can be comprised of labeled and unlabeled data), 309-314, 348-51.  
	Modifying the applied references, in view of Frank, such to apply the specific data/instance data/settings of Powderly and Poulos to the machine learning architecture that is taught by Frank (i.e. to use previously-calculated interaction accuracy as labeled data; and user into, environment into, and content info as training data), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos. 

	Regarding claim 10:
	Poulos teaches: a method for adaptation of an interface (e.g. claim 11, adapting interface based on a user’s range of motion) for extended reality (para. 20, AR, VR, MR) by a computing device (claim 1, device), the method comprising: 
	in response to a user attempting an interaction with a virtual interface (Fig. 5: user attempting to interact with a virtual interface using an input mechanism), storing data related to an interaction accuracy of the interaction (e.g. claim 10, claim 20, stored user profile/interaction profile information and Fig. 7); 
	collecting a plurality of interaction accuracies by repeating storing the data related to the interaction accuracy; and 
	adapting the virtual interface for the user based on the plurality of interaction accuracies (see Figs 5-7, and above mapping re: storing profile information.  The interaction profile information is associated with a particular location of the user, and if it is determined that the user and/or input mechanism are at the same or similar locations, then the corresponding interaction profile is activated).  Modifying Poulos, in view of itself, such that a plurality of interaction accuracies are collected by repeatedly storing data, and adapting the virtual interface based on the plurality (i.e. is the user or input mechanism at the location of a stored profile? See Fig. 7), is all of taught and suggested by the prior art, and such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 10, wherein the storing the data related to the interaction accuracy comprises: after setting the virtual interface to an object attempting the interaction, analyzing a type of the interaction in response to a collision flag until a collision cancellation flag occurs; and 
	in response to completion of the interaction, storing data related to the interaction accuracy that is calculated based on analysis of the type of interaction, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Poulos teaches receiving data relate to a user’s range of motion and/or range of rotation of an input mechanism (see Figs. 4-5).  The input mechanism corresponds to an object attempting the interaction.  
	Re: analyzing a type of interaction in response to a collision flag until a collision cancellation flag, this is taught by analyzing the user range of motion with the input mechanism (type of interaction in response to a collision flag), and a collision cancellation flag can be when the user stops movement or interaction, is impeded by something in the environment, or stops attempting same. See paras. 22-38, 49-55.  
	Re: in response to, Poulos teaches analyzing the type of interaction and calculating interaction accuracies (see mapping above and Figs. 4-7), and storing (i.e. as part of profile information). 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 11, wherein the storing the data related to the interaction accuracy further comprises setting the virtual interface to the object in response to a distance between a finger of the user and the virtual interface being less than or equal to a threshold, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Poulos teaches modifying virtual interfaces in response to a user’s range of motion with an input device, as mapped above in claims 10 and 11. Re: setting the interface in response to a distance between a finger of the user and the virtual interface being less than or equal to a threshold, see Fig. 4, and paras. 5, 23-25, 28-35, 49-51 and Figs. 4-5 of Poulos.  This claim feature is taught by Poulos setting the virtual interface to the object responsive to user’s range of motion, and said range of motion being related to a distance between a finger and the virtual interface being less than or equal to a threshold (range of motion) (note: reach of a user’s hand corresponds to finger). Basically, this range of motion will define how the user can interact with the virtual interface, and setting this in the manner of finger and threshold (per Poulos), is all of taught, suggested and obvious and predictable over Poulos. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 11, wherein the storing the data related to the interaction accuracy further comprises: starting measuring a processing time in response to the object being different from a previously-set object; and 
	ending measuring the processing time in response to the completion of the interaction, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Poulos teaches using time periods to collect, assess and analyze user data with respect to range of motion and physical activity (e.g. Fig. 5, claims 3 and 7; and paras. 20-24, 52-53).  Re: the starting step, this is taught/can be done when a user is interacting with a new object or input apparatus, and therefore collecting interaction data, including measuring processing times.  Re: the ending step, this is taught by a user completing the motion or interaction and therefore stop measuring time (Id.). Modifying Poulos, in view of itself, to have included the above, it all of taught by Poulos, and  would have been obvious and predictable to one of ordinary skill in the art.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	Poulos further teaches: the method of claim 11, wherein the storing the data related to the interaction accuracy further comprises calculating the interaction accuracy based on a total number of manipulation attempts and whether each manipulation is successful according to the analysis of the type of the interaction (e.g. paras. 23, 32, 51, Fig. 5 and claim 2). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Poulos to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored to individual users. 


	Regarding claim 16:
	Poulos further teaches: the method of claim 11, wherein the data related to the interaction accuracy comprises user information (see above mapping to claim 11, user information can be range of motion information; para. 91, user specific information); , external environment information (e.g. para. 44, sensed conditions of a user’s surroundings; para. 91, environmental restrictions or hazards), and content information (i.e. any information related to how the VR/AR/MR interface is displayed; see Fig. 4; alternatively, information related to the input apparatus and how its range of motion is limited; see Figs. 5-7) when the user attempts the interaction with the virtual interface (Figs. 5-7). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Poulos to have obtained the above. The motivation would be to provide an enhanced AR/VR experience for users that are tailored to individual users. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of Ma, M., McNeill, M., Charles, D., McDonough, S., Crosbie, J., Oliver, L., & McGoldrick, C. (2007, July). Adaptive virtual reality games for rehabilitation of motor disorders. In international conference on universal access in human-computer interaction (pp. 681-690). Springer, Berlin, Heidelberg (“Ma”). 

	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 11, wherein the storing the data related to the interaction accuracy further comprises: determining whether the collision flag or the collision cancellation flag occurs during a physics simulation; and 
	analyzing the type of the interaction based on a collision result of the physics simulation, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Poulos teaches various ways in which to determine/assess a user’s range of motion as it relates to interacting with a virtual interface and input apparatus, and analyzing the types of interactions based on collision results accordingly (see above mapping to claim 1 and claim 11), including collision and collision cancellation flags. Re: determining whether collision/collision cancellation occurs during a physics simulation and related features, see Ma.  The reference of Ma teaches that it is known to use physics simulation models, especially for users with limited mobility (e.g. Abstract, Introduction, Section 1.1).  As per Ma, physics simulation also provides more flexibility on experiment configuration in which not only object positions, orientations, and size can be modified, but also gravity, restitution, force and torque damper, and joint limitations can be reliably modified (Section 1.1).  Ma also teaches using physics simulations in context with virtual reality (Abstract and Introduction). 
	Modifying the applied references, such to modify Poulos in view of Ma to have included physics simulation capabilities in the VR/AR/MR system of Poulos, both references relevant to users with limited mobility and interacting therewith, and Ma further providing the above motivation re: benefits of physics simulations (see Section 1.1), is all of taught, and suggested by the prior art, and such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos in view of  Frank.

	Regarding claim 17: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 16, further comprising training a machine learning model for predict an interaction accuracy by using the user information, the external environment information, and the content information as training data, and 
	uses the interaction accuracy according to the user information, the external environment information and the content information as a label, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  	
	Powderly teaches that machine learning in the context of its teachings can be applied (e.g. paras. 79-80).  Re: the training step (up to “training data”), Frank teaches that it is known to use machine learning models to predict outcomes, such as user response or state, or (e.g. paras. 14-16). Frank also provides general teachings of applying machine learning prediction algorithms to input instances (e.g. para. 76, 112-123, 141, 198-206, 247-51, 346-83, 410, and Figs. 13-19, 24, 25, 28, 30). 
	Frank also teaches that training using previously obtained information as a labeled data (e.g. paras. 278-83) is known; as well as using other instance related data as training data (e.g. para. 249, 278 (training data can include labeled and unlabeled data), 309-314, 348-51.  
	Modifying the applied references, in view of Frank, such to apply the specific data/instance data/settings of Powderly and Poulos to the machine learning architecture that is taught by Frank (i.e. to use previously-calculated interaction accuracy as labeled data; and user into, environment into, and content info as training data), in order to predict interaction accuracies, and incorporating interaction accuracy according to user information (i.e. stored profiles per Poulos), external environment info and content info as a label (see above mapping of Frank, para. 278, training data can include labeled and unlabeled data), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to machine learning, virtual/augmented/mixed reality, and user interactions therein. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613